DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
The Applicants drawings conflict with the Applicant’s specification. Figs. 1-2, 4, and 8-11 all portray the restriction from rotating being in the rotational direction B when in the first position. These Figures contradict what is described within the specification. Therefore, the Examiner believes the easiest resolution to this conflict would be to amend the drawings such that the first rotational direction A and the second rotational direction B switch locations (i.e. the annotated reference letters “A” and “B” switch within each figure they are recited in).  
52 in Fig. 1 should be amended to be 56 because this annotation is labeling the start position 56 rather than the second end of the connector body 52.
56 in Fig. 10 should be amended to be 62 as this annotation is labeling the stop face 62 rather than the start portion 56. Alternatively, the label could be amended to be located such that it is properly labeling the start portion 62.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0033] recites “The connector body 22 is movable relative to the housing 20 between a first position where the connector body 22 is restricted from rotating relative to the housing 20 in a first rotational direction A and free to rotate relative to the housing 20 in a second rotational direction B”.  The Applicant’s drawings and specification conflict. Figs. 1-2, 4, and 8-11 all portray the restriction from rotating being in the rotational direction B when in the first position. The Examiner believes the easiest fix to this conflict would be to amend the drawings as described in the drawing objection above wherein the first rotational direction A and the second rotational direction B switch locations (i.e. where the annotated reference letters “A” and “B” switch within each figure they are recited in).  
[0033] if the aforementioned specification objection is resolved in the manner the Examiner described then later within paragraph [0033] a further change must be made. [0033] recites “with the stop face 62 configured to engage the tab 34 of the housing 20 to restrict movement of the housing 20 in the second rotational direction B”. The Examiner suggests amending this to recite “with the stop face 62 configured to engage the tab 34 of the housing 20 to restrict movement of the housing 20 in the first rotational direction A”.
[0038] if the aforementioned specification objection is resolved in the manner suggested by the Examiner then another amendment would be necessary within paragraph [0038]. Paragraph [0038] recites “the stop face 62 prevents the connector body 22 from rotating relative to the housing 20 in the second rotational direction B”. The Examiner suggests amending this to recite “the stop face 62 prevents the connector body 22 from rotating relative to the housing 20 in the first rotational direction A”.
Earlier within paragraph [0038] support may be found for the above mentioned amendments to the drawings and specification as paragraph [0038] recites “to rotate in the second rotational direction B” which would only be possible and understandable if the suggested amendments are completed.
[0035] should be amended to recite “via the reset  portion 64. In other words, the shape and configuration of the reset  portion 64”
[0041] should be amended to recite “the stop face 62 to prevent rotation of the  connector body 22”
Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 2 should be amended to recite “the first end of the housing”.
Claim 1, lines 4-5 should be amended to recite “the first end of the connector body”.
Claim 11, line 2 should be amended to recite “the first end of the housing”.
Claim 11, lines 4-5 should be amended to recite “the first end of the connector body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a depth of the reset portion of the channel decreases from the connected portion of the channel to the start portion of the channel”. It is unclear what this means unless claim 4 depends upon claim 3 which recites “the reset portion extends from the connected portion of the channel to the start portion of the channel”. For the purpose of examination, claim 4 will be interpreted as depending upon claim 3.
Claim 5 recites the limitation "reset channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose for examination, this limitation will be interpreted as “reset portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al. (US 20160250415 A1; hereinafter Yagi).
With regards to claim 1, Yagi discloses (Figs. 1-9) a medical connector (2; see [0042])  comprising: 
a housing (40; see [0047]) having a first end (see at top of 40 in Fig. 7) and a second end (see near 41 in Fig. 7) positioned opposite the first end, the housing defining a passageway (see at 40 in Fig. 9); and 
a connector body (10; see [0047]) having a first end (see at 22 in Fig. 6) and a second end (see below 31 in Fig. 6) positioned opposite the first end, the connector body having a connection member (21; see [0048]) configured to be secured to a mating connector (see [0048] “a female screw 21 which is capable of being screw-fastened with the male screw of the other member”), wherein one of the housing and the connector body includes a tab (42; see [0052] and Fig. 5 which shows the housing 40 including the tab 42) and the other of the housing and the connector body defines a channel (22; see [0052]) that receives the tab, the channel comprising a reset portion (23a; see [0054]) that is radially inclined relative to a longitudinal axis of the connector body (see Fig. 6 which shows the radial inclination of the reset portion), and wherein the connector body is movable relative to the housing between a first position (see when the tab 42 would be at 22 in Fig. 6 and see Examiner annotated Fig. 6 below; hereinafter referred to as Fig. A) where the connector body is restricted from rotating relative to the housing in a first rotational direction (see Fig. A below) and free to rotate relative to the housing in a second rotational direction (see Fig. A below), and a second position (see Fig. 8; wherein the tab is located within 22c) where the connector body is free to rotate in the first and second rotational directions.

    PNG
    media_image1.png
    595
    1017
    media_image1.png
    Greyscale

With regards to claim 2, Yagi discloses the claimed invention of claim 1, and Yagi further discloses (Figs. 1-9) the channel (22; see [0052]) comprises a start portion (see Fig. A above), a connecting portion (22b) extending from the start portion, and a connected portion (22c) extending from the connecting portion, the connector body is in the first position (see Fig. A above) when the tab is in the start portion of the channel, the connector body is in the second position (see Fig. 8; wherein the tab is located within 22c) when the tab (42) is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position (see Figs. 7-8 wherein the tab 42 moves along the connecting portion 22b as transitioning between the first and second positions).
With regards to claim 7, Yagi discloses the claimed invention of claim 2, and Yagi further discloses (Figs. 1-9) a shape (see [0054]) and a configuration of the reset portion (23a) prevents the tab (42) from entering (see [0062]) the reset portion from the start portion (see Fig. A above) of the channel (22).
With regards to claim 8, Yagi discloses the claimed invention of claim 2, and Yagi further discloses the medical connector further comprising a stop face (see Fig. A above) adjacent to the start portion (see Fig. A above) of the channel (22), the stop face configured to engage the tab (42) to restrict movement of the housing in the first rotational direction (see Fig. A above). 
With regards to claim 9, Yagi discloses the claimed invention of claim 2, and Yagi further discloses (Figs. 1-9) the connected portion (22c) of the channel (22) extends circumferentially (see Fig. 6 which shows the connected portion 22c extending circumferentially around the connector body) around the connector body (10; see [0047]).
With regards to claim 10, Yagi discloses the claimed invention of claim 2, and Yagi further discloses (Figs. 1-9) the connecting portion (22b) of the channel (22) extends helically from the start portion (see Fig. A above) of the channel to the connected portion (22c) of the channel, the connector body configured to axially move relative to the housing when the tab engages the connector body or the housing defining the connecting portion of the channel (see Figs. 7-8 which shows the axial movement).

With regards to claim 11, Yagi discloses (Figs. 1-9) a medical connector (2; see [0042]) comprising:
a housing (40; see [0047]) having a first end (see above of 40 in Fig. 7) and a second end (see near 41 in Fig. 7) positioned opposite the first end, the housing defining a passageway (see at 40 in Fig. 9); and 
a connector body (10; see [0047]) having a first end (see at 22 in Fig. 6) and a second end  (see below 31 in Fig. 7) positioned opposite the first end, the connector body having a connection member (21; see [0048]) configured to be secured to a mating connector (see [0048] “a female screw 21 which is capable of being screw-fastened with the male screw of the other member”), wherein one of the housing and the connector body includes a tab (42; see [0052] and Fig. 5 which shows the housing 40 including the tab 42) and the other of the housing and the connector body defines a channel (22; see [0052]) that receives the tab, and wherein the connector body is movable relative to the housing between a first position (see when the tab 42 would be at 22 in Fig. 6 and see Fig. A reiterated below) where the connector body is restricted from rotating relative to the housing in a first rotational direction (see Fig. A reiterated below) and free to rotate relative to the housing in a second rotational direction (see Fig. A reiterated below), and a second position (see Fig. 8 wherein the tab is in the connected portion 22c) where the connector body is free to rotate in the first and second rotational directions, wherein a connecting portion (22b) of the channel extends helically from a start portion (see at 22 in Fig. 6 and Fig. A reiterated below) of the channel to a connected portion (22c) of the channel, the connector body configured to axially move relative to the housing when the tab engages the connector body or the housing defining the connecting portion of the channel (see Figs. 7-8 which shows the axial movement).

    PNG
    media_image1.png
    595
    1017
    media_image1.png
    Greyscale


With regards to claim 12, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) the connector body (10; see [0047]) is in the first position (see Fig. A reiterated above) when the tab (42) is in the start portion (see Fig. A reiterated above) of the channel, the connector body is in the second position (see Fig. 8 wherein the tab is in the connected portion 22c) when the tab is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position (see Figs. 7-8 wherein the tab moves along the connecting portion 22b).
With regards to claim 13, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) that the medical connector further comprising a stop face (see Fig. A reiterated above) adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction (see Fig. A above which shows the stop face configured to engage the tab 42 to restrict movement of the housing 40 in the first rotational direction).
With regards to claim 14, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) the connected portion (22c) of the channel (22) extends circumferentially (see Fig. 6 which shows the connected portion 22c extending circumferentially around the connector body) around the connector body (10; see [0047]).
With regards to claim 15, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) the first end (see at 22 in Fig. 6) of the connector body  (10; see [0047]) is spaced from the first end (see above where 40 is annotating in Fig. 7) of the housing (40; see [0047])  when the connector body is in the first position (see Fig. 7 which shows the tab 42 within 22a and compare with Fig. 8 which shows the tab 42 within the second position at 22c; by comparing the two one of ordinary skill would be able to tell the first end of the connector body and the first end of the housing are spaced from each other), and the first end (see at 22 in Fig. 6) of the connector body is coterminous with the first end of the housing when the connector body is in the second position (see Fig. 8).
With regards to claim 16, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) the connection member (21; see [0048]) of the connector body (10; see [0047]) extends from the first end (see at 22 in Fig. 6) of the connector body (see Figs. 6-8 which shows the connection member 21 extending from the first end, see at 22 in Fig. 6, of the connector body; wherein the connection member 21 extends away radially inwards from the first end of the connector body).
With regards to claim 18, Yagi discloses the claimed invention of claim 11, and Yagi further discloses (Figs. 1-9) a depth (see Fig. A reiterated above) of the connecting portion of the channel decreases as the connecting portion extends from the start portion of the channel to the connected portion of the channel (see Fig. A reiterated above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of McKinnon et al. (US 20160136412; hereinafter referred to as McKinnon). 
With regards to claim 17, the medical connector of Yagi discloses the claimed invention of claim 11, however Yagi is silent with regards to the connector body comprises an indicator visible when the connector body is in the first position and non-visible when the connector body is in the second position.
Nonetheless, McKinnon teaches (Fig. 19) the connector body comprises an indicator visible (165; see [0072]) when the connector body (10) is in the first position (see [0072] “a locked state”) and non-visible when the connector body is in the second position (see [0010], [0072]; when the connector body 10 is not in the locked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the connector body and housing of the medical connector of Yagi in view of a teaching of McKinnon such that the connector body comprises an indicator visible when the connector body is in the first position and non-visible when the connector body is in the second position. One of ordinary skill in the art would have been motivated to make this modification, in order to know when the two parts of the device are in the locked state. Therefore, providing another safety feature for healthcare professionals as the use closed system transfer devices to transport medications between vessels (see [0006-0007] and [0071-0072] of McKinnon).
With regards to claim 20, the medical connector of Yagi discloses the claimed invention of claim 11, however Yagi is silent with regards to the tab provides at least one of an audible and tactile indication when moved from the first position to the second position.
Nonetheless, McKinnon teaches (Figs. 5 and 12) the tab (90) provides at least one of an audible and tactile indication when moved from the first position to the second position (see [0071-0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tab of the medical connector of Yagi in view of McKinnon such that the tab provides at least one of an audible and tactile indication when moved from the first position to the second position. One of ordinary skill in the art would have been motivated to make this modification, in order to know when the two parts of the device are in the locked state. Therefore, providing another safety feature for healthcare professionals as the use closed system transfer devices to transport medications between vessels (see [0006-0007] and [0071-0072] of McKinnon).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Kim et al. (US 2015/0297453 A1; hereinafter referred to as Kim).
With regards to claim 19, the medical connector of Yagi discloses the claimed invention of claim 11, however Yagi is silent with regards to the tab is movable in a radial direction via a spring member.
Nonetheless, Kim teaches (Figs. 1-9b) the tab (72; see [0060]) is movable in a radial direction via a spring member (56; see [0054] “the leaf spring 56 is configured to bias the inner member 28 in the proximal direction P relative to the outer housing 16 to counteract compressive force applied to the inner member 28 by the user…the leaf spring 56 maintains the inner member 28 in the extended position…when the inner member is in the extended position…the inner member 28 is freely rotatable in both direction A and direction B” and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tab and housing of the medical connector of Yagi with a teaching of Kim such that the tab is movable in a radial direction via a spring member. One of ordinary skill in the art would have been motivated to make this modification, as it is desirable to provide a syringe adapter for enabling fluid transfer from the syringe to the syringe adapter by facilitating a positive connection of the connectors and avoiding inadvertent or accidental disconnection of the syringe and the fluid connector (see [0009] of Kim). Wherein, the locking arrangement created by the tab being movable in a radial direction via a spring member would facilitate this positive connection and avoid inadvertent or accidental disconnection of the syringe (see [0065] of Kim).
Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-12, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Kim et al. U.S. Patent No. 11,040,153 B2; hereinafter referred to as Kim ‘153. 
Regarding claim 1, claim 10 or claim 18 of U.S. Patent 11,040,153 B2 claims: a medical connector (see Col. 9, line 43 and Col. 10, line 64 wherein “syringe adapter” is the “medical connector”) comprising: 
a housing having a first end and a second end positioned opposite the first end, the housing defining a passageway (see Col. 9, lines 44-46 and Col. 10, line 65-67); and 
a connector body having a first end and a second end positioned opposite the first end, the connector body having a connection member configured to be secured to a mating connector (see Col. 9, lines 47-53 and Col. 11, lines 1-4 wherein “syringe barrel” is the “mating connector”), wherein one of the housing and the connector body includes a tab and the other of the housing and the connector body defines a channel that receives the tab (see Col. 9, lines 47-53 and Col. 11, lines 5-9), the channel comprising a reset portion that is radially inclined relative to a longitudinal axis of the connector body (see Col. 10, lines 37-46 wherein “a depth of the reset portion of the channel decreasing from the connected portion of the channel” is the radial inclination relative to the longitudinal axis and Col. 12, lines 6-18 wherein “a depth of the reset portion of the channel decreases from the connected portion of the channel to the start portion of the channel” is the radial inclination relative to the longitudinal axis), and wherein the connector body is movable relative to the housing between a first position where the connector body is restricted from rotating relative to the housing in a first rotational direction and free to rotate relative to the housing in a second rotational direction, and a second position where the connector body is free to rotate in the first and second rotational directions (see Col. 9, lines 53 – 60, Col. 10, lines 11-19 and Col. 11, lines 10-16, Col. 12, lines 6-12).
Regarding claim 2, claim 10 of U.S. Patent 11,040,153 B2 claims: the channel comprises a start portion, a connecting portion extending from the start portion, and a connected portion extending from the connecting portion, the connector body is in the first position when the tab is in the start portion of the channel, the connector body is in the second position when the tab is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position (Col. 9, line 61 – Col. 10, line 3).
Regarding claim 3, claim 10 of U.S. Patent 11,040,153 B2 claims: wherein the reset portion extends from the connected portion of the channel to the start portion of the channel (see Col. 10, lines 37-40).
Regarding claim 4, claim 10 of U.S. Patent 11,040,153 B2 claims: wherein a depth of the reset portion of the channel decreases from the connected portion of the channel to the start portion of the channel (Col. 10, lines 40-42).
Regarding claim 6, claim 10 of U.S. Patent 11,040,153 B2 claims: wherein the tab is configured to move from the connected portion of the channel to the start portion of the channel via the reset portion of the channel (Col. 10, lines 42-44).
Regarding claim 10, claim 18 of U.S. Patent 11,040,153 B2 claims: wherein the connecting portion of the channel extends helically from the start portion of the channel to the connected portion of the channel, the connector body configured to axially move relative to the housing when the tab engages the connector body or the housing defining the connecting portion of the channel (Col. 12, lines 6-12 ).
Regarding claim 11, claim 4 or 18 of U.S. Patent 11,040,153 B2 claims: a medical connector (see Col. 9, line 43 and Col. 10, line 64 wherein “syringe adapter” is the “medical connector”) comprising:
a housing having a first end and a second end positioned opposite the first end, the housing defining a passageway (see Col. 9, lines 44-46 and Col. 10, line 65-67); and 
a connector body having a first end and a second end positioned opposite the first end, the connector body having a connection member configured to be secured to a mating connector (see Col. 9, lines 47-53 and Col. 11, lines 1-4 wherein “syringe barrel” is the “mating connector”), wherein one of the housing and the connector body includes a tab and the other of the housing and the connector body defines a channel that receives the tab (see Col. 9, lines 47-53 and Col. 11, lines 5-9), and wherein the connector body is movable relative to the housing between a first position where the connector body is restricted from rotating relative to the housing in a first rotational direction and free to rotate relative to the housing in a second rotational direction, and a second position where the connector body is free to rotate in the first and second rotational directions (see Col. 9, lines 53 – 60 and Col. 11, lines 10-16), wherein a connecting portion of the channel extends helically from a start portion of the channel to a connected portion of the channel, the connector body configured to axially move relative to the housing when the tab engages the connector body or the housing defining the connecting portion of the channel (Col. 10, lines 11-19 and Col. 12, lines 6-12).
Regarding claim 12, claim 18 of U.S. Patent 11,040,153 B2 claims: wherein the connector body is in the first position when the tab is in the start portion of the channel, the connector body is in the second position when the tab is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position (see Col. 11, line 21 – Col. 12, line 3).
Regarding claim 15, claim 19 of U.S. Patent 11,040,153 B2 claims: wherein the first end of the connector body is spaced from the first end of the housing when the connector body is in the first position, and the first end of the connector body is coterminous with the first end of the housing when the connector body is in the second position (see Col. 12, lines 18-23).
Regarding claim 16, claim 6 of U.S. Patent 11,040,153 B2 claims: wherein the connection member of the connector body extends from the first end of the connector body (see Col. 10, lines 11-27).
Regarding claim 17, claim 7 of U.S. Patent 11,040,153 B2 claims: wherein the connector body comprises an indicator visible when the connector body is in the first position and non-visible when the connector body is in the second position (Col. 10, lines 28-32).
Regarding claim 18, claim 8 or 18 of U.S. Patent 11,040,153 B2 claims: wherein a depth of the connecting portion of the channel decreases as the connecting portion extends from the start portion of the channel to the connected portion of the channel (Col. 10, lines 32-36 and Col. 12, lines 14-19).
Regarding claim 19, claim 18 of US Patent 11,040,153 B2 claims: the tab is movable in a radial direction via a spring member (see Col. 11, lines 7-10).
Claims 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 4 respectively of U.S. Patent No. 11,040,153 B2 hereinafter referred to as Kim ‘153 in view of Yagi.
With regards to claim 8, Claim 10 of Kim ‘153 discloses all of the limitations of claim 8 of the current application except for the limitation “further comprising a stop face adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction”. 
Nonetheless, Yagi teaches (Figs. 1-9) that the medical connector further comprising a stop face (see Fig. A above) adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction (see Fig. A above which shows the stop face configured to engage the tab 42 to restrict movement of the housing 40 in the first rotational direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the claimed medical connector of Kim ‘153 in view of a teaching of Yagi such that the medical connector further comprises a stop face adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction. One of ordinary skill in the art would have been motivated to make this modification, as the stop face would prevent the unintentional disconnection (via rotation) of the connector from the syringe (see [0004] of Yagi).
	With regards to claim 13, Claim 4 of Kim ‘153 discloses all of the limitations of claim 13 of the current application except for the medical connector “further comprising the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction”.
Nonetheless, Yagi teaches (Figs. 1-9) that the medical connector further comprising a stop face (see Fig. A above) adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction (see Fig. A above which shows the stop face configured to engage the tab 42 to restrict movement of the housing 40 in the first rotational direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the claimed medical connector of Kim ‘153 in view of a teaching of Yagi such that the medical connector further comprises a stop face adjacent to the start portion of the channel, the stop face configured to engage the tab to restrict movement of the housing in the first rotational direction. One of ordinary skill in the art would have been motivated to make this modification, as the stop face would prevent the unintentional disconnection (via rotation) of the connector from the syringe (see [0004] of Yagi).

Claims 9 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 14 respectively of U.S. Patent No. 11,040,153 B2 in view of Kim ‘153 in view of Yagi.
With regards to claim 9, Claim 10 of Kim ‘153 discloses all of the limitations of claim 9 of the current application except for the limitation of “the connected portion of the channel extends circumferential around the connector body”. 
Nonetheless, Yagi teaches (Figs. 1-9) the connected portion (22c) of the channel (22) extends circumferentially (see Fig. 6 and or Fig. A above which shows the connected portion 22c extending circumferentially around the connector body) around the connector body (10; see [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the channel of the claimed medical connector of Kim ‘153 in view of a teaching of Yagi such that the connected portion of the channel extends circumferential around the connector body. One of ordinary skill in the art would have been motivated to make this modification, as the stop face would prevent the unintentional disconnection (via rotation) of the connector from the syringe (see [0004] of Yagi).
With regards to claim 14, Claim 4 of Kim ‘153 discloses all of the limitations of claim 14 of the current application except for the limitation of “the connected portion of the channel extends circumferential around the connector body”. 
Nonetheless, Yagi teaches (Figs. 1-9) the connected portion (22c) of the channel (22) extends circumferentially (see Fig. 6 and or Fig. A above which shows the connected portion 22c extending circumferentially around the connector body) around the connector body (10; see [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the channel of the claimed medical connector of Kim ‘153 in view of a teaching of Yagi such that the connected portion of the channel extends circumferential around the connector body. One of ordinary skill in the art would have been motivated to make this modification, as the stop face would prevent the unintentional disconnection (via rotation) of the connector from the syringe (see [0004] of Yagi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771